DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jäässkelä et al. (US 2017/0075489 A1), hereinafter referred to as Barsness et al. (US 2018/0121081 A1), hereinafter referred to as Barsness.
Regarding claim 1, Jäässkelä teaches A display input device, i.e. smartphone of fig. 1, (see para. 14 disclose FIG. 1 illustrates a device according to an embodiment, wherein the device is a smartphone, or see para. 1 disclose display having both touch and force sensing features may require calibration during the initial startup or periodically during the use of the device, or see abstract disclose force sensitive surface measures force or pressure applied to the surface, where the surface may also detect the touch position, or see device of fig. 1) comprising: 
a touch screen, i.e. touch sensor substrate 315 of fig. 3 and/or electrode 316 of fig. 3, including a touch panel, i.e. display 502 of fig. 5 and/or force detecting element 530, for accepting a touch operation (see para. 18 disclose at least one of the first dielectric layer 221 and the second dielectric layer 222 is made of compressible material configured to compress due to a force applied to the display, or see para. 20 disclose capacitive force sensor detects the changes in the capacitance from the sensor layer 220 against the reference voltage present at the first conductive layer 201 and the second conductive layer 202, or see para. 23 disclose the device comprises at least one processor 231 and a memory storing instructions that, when executed, cause the device to transform the capacitance detected from the sensor layer 220 to correspond to the force applied to the display 210, or see para. 25 disclose electrode layer 316 may comprise multiple sensors on the same layer according to the desired touch sensing resolution, or see para. 27 disclose display 502 is configured to detect a 
a control portion, i.e. processor 231 of fig. 2 (see para. 23 disclose the device comprises at least one processor 231 and a memory storing instructions that, when executed, cause the device to transform the capacitance detected from the sensor layer 220 to correspond to the force applied to the display 210, or see processor 231 of fig. 2) 
the control portion, i.e. processor 231 of fig. 2, detecting a contact position on the touch panel, i.e. touch sensor substrate 315 of fig. 3 and/or electrode 316 of fig. 3, with a contact body, i.e. stylus 510 of fig. 5, a contact size on the touch panel, i.e. touch sensor substrate 315 of fig. 3 and/or electrode 316 of fig. 3, with the contact body, i.e. stylus 510 of fig. 5, and a contact pressure, i.e. force, on the touch panel, i.e. touch sensor substrate 315 of fig. 3 and/or electrode 316 of fig. 3, including a touch panel, i.e. display 502 of fig. 5 and/or force detecting element 530, with the contact body, i.e. stylus 510 of fig. 5 (see para. 29 disclose device 500 detects the position 503 of the touch and the force applied to the display 502 from the stylus 510, or see para. 33 disclose a device, comprising a force sensitive area configured to detect a position of an object touching the force sensitive area and a force applied by the object touching the force sensitive area, or see processor 231 of fig. 2, where in one embodiment the point of the object touching the touch sensitive area is configured to expand according to the force 
the control portion, i.e. processor 231 of fig. 2, judging whether calibration of the touch panel, i.e. touch sensor substrate 315 of fig. 3 and/or electrode 316 of fig. 3, including a touch panel, i.e. display 502 of fig. 5 and/or force detecting element 530, is necessary based on the contact position and the contact pressure (see para. 29 disclose the device compares the force information received from the stylus 510 and the force information detected from the display 502, wherein the difference is stored to a memory, and the device 500 calibrates the force information received from the display 502, or see para. 30 disclose in one embodiment the memory of the device comprises a calibration table, where the calibration table may comprise different positions of the force sensitive area with the information for correcting the detected force information, or see para. 30 disclose calibration process may comprise a step, wherein the user is prompted to touch the display 502 with the stylus 510 from multiple predefined positions that may be highlighted on the display 502), and while Jäässkelä teaches a user prompt in order to commence the calibration process satisfies claimed limitation of ‘the control portion performing the calibration when it is judged that the calibration is necessary’, examiner feels an automated process is well known which commences and proceeds to prompt user in order to establish a calibration process.
Barsness teaches the control portion performing the calibration when it is judged that the calibration is necessary (see para. 7 disclose an electronic device includes a pressure-sensitive touch screen display that can dynamically monitor a user's interaction with the device, and adjust the pressure thresholds of different areas of the touch screen display based on the user's monitored interactions, or see para. 49 disclose in the example where there are three different pressure levels, light, medium and heavy, a section will be selected in step 340, the user is prompted to apply light pressure to the displayed test icon in step 360, the pressure is detected and logged in step 370, then method 300 loops back and repeats steps 340-380 while prompting the user to apply medium pressure, then method 300 loops back and repeats steps 340-380 while prompting the user to apply heavy pressure, where method 300 then loops back and selects the next section to test, and repeats the three-pass process to log the three pressure levels for the next section, and so on, or see para. 52 disclose user interaction with the screen is monitored (step 530), where monitoring the user interaction with the screen is preferably performed by the usage monitor mechanism 127 shown in FIG. 1, and next, detect when the pressure detection was incorrect (step 540), where for example, when the user selects a pressure-sensitive item, then goes back or selects the item again with a different pressure, this is an indication the pressure detection was incorrect in the first instance, and a pressure map is then created where each section of the screen is mapped with 
Jäässkelä teaches all of the claimed limitations while lightly addressing the claimed limiktation ‘the control portion performing the calibration when it is judged that the calibration is necessary’. Barsness teaches it’s well known to one of ordinary skill in the art at the time the invention was filed the control portion performing the calibration when it is judged that the calibration is necessary.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of control portion in order to calibrate touch input, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill of design choices.	
Regarding claim 2, Jäässkelä, in view of Barsness, teach The display input device according to claim 1, wherein Barsness teaches the control portion judges that the calibration is necessary when one or a plurality of conditions are met, the conditions including a first condition where variation in the detected contact position is within a prescribed first variation range throughout a predetermined time period, a second condition where variation in the detected contact size is within a prescribed second variation range throughout the predetermined time period, and a third condition where 
Regarding claim 3, Jäässkelä, in view of Barsness, teach The display input device according to claim 2, wherein Barsness teaches further comprising a human sensor, wherein when, with no presence of a human, i.e. user finger, detected based on an output value of the human sensor, one or a plurality of the first, second, and third conditions are met, the control portion judges that the calibration is necessary (see para. 47, or see para. 57, or see para. 51-52, or see fig. 8).
Regarding claim 5, Jäässkelä, in view of Barsness, teach The display input device according to claim 2, wherein Barsness teaches the touch screen displays an operation acceptance image for accepting the touch operation, and when, with contact with the contact body in an area outside the display area of the operation acceptance image on the touch panel detected, one or a plurality of the first, second, and third conditions are met, the control portion judges that the calibration is necessary (see para. 55).
Regarding claim 6, Jäässkelä, in view of Barsness, teach The display input device according to claim 1, wherein Barsness teaches the control portion judges that the calibration is necessary when one or a plurality of conditions are met, the conditions including a condition where variation in the detected contact position falls outside a first allowable range, a condition where the detected contact size falls outside a second allowable range, and a condition where the detected contact pressure falls outside a third allowable range (see para. 51-52).
Regarding claim 7, Jäässkelä, in view of Barsness, teach The display input device according to claim 6, wherein Barsness teaches the control portion detects an inclination angle, with respect to the horizontal direction, of an operation face of the touch panel for accepting the touch operation, and when judging whether the calibration is necessary, the control portion sets the first, second, and third allowable ranges based on the inclination of the operation face with respect to the horizontal direction (see para. 51-52, or see fig. 3, or see fig. 5-6).
Regarding claim 9, Jäässkelä, in view of Barsness, teach The display input device according to claim 6, wherein Barsness teaches the control portion sets the first, second, and third allowable ranges based on a screen displayed on the touch screen (see para. 51-52).
Regarding claim 11, Jäässkelä, in view of Barsness, teach An image forming apparatus, i.e. camera, comprising the display input device according to claim 1 (see para. 39).

Allowable Subject Matter
Claim(s) 4, 8, and 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein when, with presence of a human detected based on the output value of the human sensor, a time that has passed with no detection of contact with the contact body on the touch panel reaches a prescribed upper limit time, the control portion judges that the calibration of the touch panel is necessary’ in combination with the remaining claimed limitations. As such, dependent claim 4 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 8, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the closer to horizontal the inclination of the operation face, the higher the control portion makes a median of the third allowable range’ in combination with the remaining claimed limitations. As such, dependent claim 8 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 10, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘further comprising: a storage portion which stores, for each user, operation information including information on variation in the contact position detected by the control portion when the user is performing the touch operation on the touch all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
La et al. (US 2019/0204979 A1) teaches METHODS AND TECHNIQUES FOR CORRECTING PRESSURE SENSOR DATA IN THE PRESENCE OF ABNORMAL PRESSURE SENSOR READINGS, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693